Citation Nr: 0317920	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98- 08 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


REMAND

On October 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Attempts should be made to obtain the veteran's 
medical records from the Providence/St. Vincent 
Medical Center.  It is noted that this facility has 
requested additional information regarding the 
veteran (e.g. his birthdate) in order to facilitate a 
record request.  If these records can't be obtained 
and we don't have affirmative evidence that they 
don't exist, inform the appellant of the records that 
we were unable to obtain, including what efforts were 
made to obtain them.  Also inform the appellant that 
we will proceed to decide the appeal without these 
records unless he is able to submit them.  Allow an 
appropriate period of time within which to respond.

2.	All identified treatment records from any reported VA 
medical facility not already contained within the 
claims file, including any treatment records from the 
Muskogee VAMC, should be obtained and associated with 
the file.  If the search for the above records has 
negative results, the claims file must be properly 
documented with information obtained from the VA 
facility specifically indicating that these records 
could not be obtained.

3.	Only after the development described above has been 
completed, make arrangements with the appropriate VA 
medical facility for the veteran to be afforded the 
following examination: 

The veteran should be scheduled to undergo a VA 
examination, conducted by an orthopedist to 
evaluate the nature, severity, and etiology of the 
claimed right knee disorder.  If no such disorder 
is currently found, the examiner should so 
indicate.  The claims folder must be made available 
to and be thoroughly reviewed by the examiner in 
connection with the examination.  The examiner 
should indicate in the examination report that the 
claims file was reviewed.  All necessary tests and 
studies, including x-rays and/or MRI studies, 
should be conducted in order to render a diagnosis 
of the claimed right knee disorder.  The examiner 
should review all of the veteran's medical records 
and history, including his service medical records, 
service medical examinations dated August 1955, 
October 1977 and November 1979, service medical 
notations dated June 1977 and October 1979, the 
April 2001 VA MRI report, and the May 2001 
statement from Dr. Joslin tending to indicate the 
veteran's right knee disorder may have been 
aggravated in service.  Following an examination of 
the veteran and a review of his medical records and 
history, the VA specialist should render an opinion 
as to whether it is at least as likely as not that 
the claimed right knee disorder existed prior to 
the veteran's entrance into the service, given the 
reported history of right knee injury and 
subsequent surgery in 1954.  Additionally, the 
examiner should render an opinion as to whether it 
is at least as likely as not (equal to or greater 
than 50 %) that the veteran's right knee disorder 
was aggravated/increased in disability during his 
service, and whether such increase in disability 
was due to the natural progress of the disease.  
Furthermore, the examiner should render an opinion 
as to whether it is at least as likely as not that 
the veteran's right knee disorder was 
aggravated/increased in disability (beyond the 
natural progress of the disease) due to a service-
connected disability.  The veteran is currently 
service-connected for left calf and low back 
disabilities.  If the examiner finds that the 
veteran's right knee disability was/is aggravated 
by a service-connected disability, the examiner 
should quantify to the extent possible the degree 
of right knee disability over and above the degree 
of disability existing prior to the aggravation of 
the condition.  Moreover, the examiner should 
provide an opinion as to whether it is at least as 
likely as not that the claimed right knee disorder 
was first manifested or incurred during the 
veteran's active service, became manifest to a 
compensable degree within a one-year period of his 
discharge from service, or is otherwise related to 
his active service.  Lastly, the VA specialist 
should render an opinion as to whether it is at 
least as likely as not that the claimed right knee 
disorder is related to any post-service event(s) or 
diseases.  If the etiology of the veteran's right 
knee disorder is attributed to multiple 
factors/events, the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the VA 
specialist reconcile any contradictory evidence 
regarding the etiology of the veteran's right knee 
disorder.  All pertinent clinical findings and the 
complete rationale for all opinions expressed 
should be set forth in a written report.

4.	After the development requested above has been 
completed to the extent possible, the RO should again 
review the record.  If any benefit sought on appeal 
remains denied, the appellant and representative, if 
any, should be furnished a supplemental statement of 
the case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


